Exhibit 10.1

RTI International Metals, Inc.

Board of Directors Compensation Program

Effective August 1, 2011

 

  •  

Target annual compensation is $150,000 for non-employee directors other than the
Chairman and $240,000 for the non-employee Chairman and shall be paid 50% in
restricted stock and 50% in cash.

 

  •  

In addition to the target compensation set forth above, the following annual
cash premiums will be paid for chairing the following standing committees:

 

  •  

Audit Committee: $20,000

 

  •  

Compensation Committee: $20,000

 

  •  

Nominating/Corporate Governance Committee: $10,000

 

  •  

There will be no per meeting fees paid for regular board or committee meetings.
However, meeting fees for extraordinarily frequent Board meetings (required to
consider transactions or other special circumstances, as determined by the
Chairman) in the amount of $1,000 per meeting may be awarded. (Note: Usage of
this feature is expected to be extremely infrequent.)

 

  •  

The cash portion of annual target compensation, committee chair premiums, and
any special meeting fees are payable in cash quarterly.

 

  •  

Restricted stock will be awarded at beginning of a plan year (commencing with
annual shareholders’ meeting) and vest at end of plan year. Partial vesting for
directors who leave before their term is up will be at discretion of the
Compensation Committee upon recommendation of the Nominating/Corporate
Governance Committee.

 

  •  

Restricted stock will be held in custody by RTI until restriction is terminated
and then a certificate, free of all restrictions, shall be issued in the
director’s name (or a trust as he or she shall designate). Directors shall be
entitled to vote the shares of restricted stock upon grant at the beginning of
the plan year.

Adopted by the Board of Directors: July 29, 2011

Stock Ownership Guidelines

Each non-employee director is expected to own, at a minimum, shares of RTI
common stock equal to three (3) times their annual retainer. This level of
ownership is to be achieved within three years from the approval of this
proposal for existing directors and five years of first joining the Board for
new directors elected after the approval of this proposal. Once a Director
reaches this level of stock ownership, the Director will remain in compliance of
this expectation, regardless of market fluctuations, as long as the Director
does not sell shares at a time when the aggregate value is less than the
expected level.

Adopted by the Board of Directors: July 27, 2007